Case: 11-10928     Date Filed: 11/27/2012   Page: 1 of 5

                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 11-10928
                           Non-Argument Calendar
                         ________________________

                  D. C. Docket No. 1:10-cr-20300-DMM-15


UNITED STATES OF AMERICA,
                                                                Plaintiff-Appellee,

                                     versus

TARESA JARRIEL,
                                                            Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (November 27, 2012)


Before HULL, EDMONDSON and BLACK, Circuit Judges.


PER CURIAM:

     Taresa Jarriel appeals her convictions for conspiracy to possess with intent
              Case: 11-10928     Date Filed: 11/27/2012     Page: 2 of 5

to distribute cocaine, 21 U.S.C. § 846, and possession with intent to distribute

cocaine, 21 U.S.C. § 841(a)(1), (b)(1)(B)(ii), for which she was sentenced to 120

months’ imprisonment. No reversible error has been shown; we affirm.

      Jarriel argues that the district court erred in admitting, in violation of

Fed.R.Evid. 404(b), her prior conviction for simple possession of cocaine in

violation of Fed.R.Evid. 404(b). We review the district court’s Rule 404(b)

rulings for an abuse of discretion. United States v. Ellisor, 522 F.3d 1255, 1267

(11th Cir. 2008). Under Rule 404(b), evidence of other crimes is not admissible to

show proof of bad character. But such evidence may be admissible to prove

motive, knowledge, intent, or lack of mistake or accident as long as the evidence is

relevant to an issue other than defendant’s character and the risk of undue

prejudice from the evidence does not outweigh substantially its probative value.

See Fed.R.Evid. 404(b); see also Fed.R.Evid. 403.

      Here, Jarriel’s intent was at issue because she pleaded not guilty and denied

participating in the conspiracy. See United States v. Butler, 102 F.3d 1191, 1195

(11th Cir. 1997) (stating that “[i]ntent is always at issue when a defendant pleads

not guilty to a conspiracy charge.”). And an earlier conviction for possession of

cocaine is admissible to establish intent to conspire to distribute cocaine. Id. at




                                           2
              Case: 11-10928     Date Filed: 11/27/2012   Page: 3 of 5

1195-96. Because Jarriel presented a “mere presence” defense, evidence of her

earlier conviction was introduced to establish her intent, not her character.

      Jarriel argues that, because her conviction for simple possession is

dissimilar to the current charge for conspiracy to distribute cocaine, the evidence

about that conviction was unduly prejudicial. But Jarriel’s prior conviction -- like

the convictions at issue on appeal -- involved cocaine, demonstrating that Jarriel

was familiar with the look and smell of cocaine and was aware generally of how

cocaine purchases are negotiated and conducted. Because this evidence was

probative to rebutting Jarriel’s “mere presence” defense, we cannot say that the

risk of undue prejudice outweighed substantially the evidence’s probative value.

See United States v. Delgado, 56 F.3d 1357, 1366 (11th Cir. 1995) (concluding

that evidence of an earlier conviction was admitted properly when it was highly

probative to proving defendant’s intent and to countering his mere presence

defense). We see no abuse of discretion.

      We next address Jarriel’s argument that the district court erred in denying

her motion for judgment of acquittal when insufficient evidence existed to support

her convictions. “We review de novo the denial of a motion for acquittal and the

sufficiency of the evidence to sustain a conviction, viewing the evidence in the

light most favorable to the government and drawing ‘all reasonable inferences and

                                           3
              Case: 11-10928      Date Filed: 11/27/2012   Page: 4 of 5

credibility choices in favor of the jury’s verdict.’” United States v. Tampas, 493

F.3d 1291, 1297-98 (11th Cir. 2007). “We will not reverse unless no reasonable

trier of fact could find guilt beyond a reasonable doubt.” United States v. Farley,

607 F.3d 1294, 1333 (11th Cir. 2010).

      To convict Jarriel of conspiracy to distribute cocaine, the government had to

prove these two things: “(1) an agreement between the defendant and one or more

persons, (2) the object of which is to do either an unlawful act or a lawful act by

unlawful means.” See United States v. Toler, 144 F.3d 1423, 1426 (11th Cir.

1998). To satisfy its burden of proof, the government may use circumstantial

evidence to demonstrate “a meeting of the minds to commit an unlawful act.” Id.

To sustain a conviction under 21 U.S.C. § 841(a)(1), the government must prove

“(1) knowledge (of one’s possession); (2) possession of a controlled substance;

and (3) intent to distribute that substance.” United States v. Woodward, 531 F.3d

1352, 1360 (11th Cir. 2008) (citation and quotation omitted).

      At trial, the government presented testimony about Jarriel’s involvement in

at least three drug transactions. During the first transaction, Jarriel and others

sampled a small amount of a supplier’s cocaine and agreed to purchase a larger

quantity at a later date. On a second occasion, Jarriel went into a bedroom to

retrieve $6,000 in cash to pay for 10 ounces of cocaine. During the third

                                           4
              Case: 11-10928     Date Filed: 11/27/2012    Page: 5 of 5

transaction, the supplier handed Jarriel more than 700 grams of cocaine; and

Jarriel asked him about the cocaine’s quality. Jarriel then drove a truck -- rented

in her name and smelling strongly of cocaine -- for about an hour before being

stopped by police.

      Based on this evidence, a reasonable trier of fact could conclude that Jarriel

had agreed to distribute cocaine with one or more parties. The evidence also

supports Jarriel’s conviction for possession with intent to distribute. Although

Jarriel contends that she was merely present during these transactions and not

involved directly, her intent to distribute can be inferred from the large quantity of

cocaine seized. See United States v. Miller, 693 F.2d 1051, 1054 (11th Cir. 1982).

      AFFIRMED.




                                          5